10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00577-MMD-CLB Document16 Filed 01/13/20 Page 1of5

AARON D. FORD
Attorney General /
D. Randall Gilmer, Bar No. 14001

 

 

 

 

 

 

 

 

Chief Deputy Attorney General _V" FILED _—— RECEIVED
Douglas R. Rands, Bar No. 3572 ——— ENTERED ———.. SERVED ON
Senior Deputy Attorney General COUNSELIPARTIES OF RECORD
Frank A. Toddre, II, Bar No. 11474
Senior Deputy Attorney General
Jared M. Frost. Bar No. 1132 JAN 15 2020
Senior Deputy Attorney General
Office of the Attorney General CLERK US DISTRICT COURT
100 N. Carson Street DISTRICT OF NEVADA
Carson City, NV 89701 BY: DEPUTY
(775) 684-1150

(775) 684-1108 (fax)
drands@ag.nv.gov
drgilmer@ag.nv.gov
ftoddre@ag.nv.gov
jfrost@ag.nv.gov

Attorneys for the
Nevada Department of Corrections

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

IN RE: HCV PRISON LITIGATION
CASE NO. 3:19-CV-00577-MMD-CLB

This document relates to: STIPULATION AND ORDER FOR
EXTENSION OF TIME TO FILE RESPONSE
ALL ACTIONS TO COMPLAINT AND MOTION TO
CERTIFY
(First Request)

 

Pursuant to Local Rules IA 6-1 and 6-2, and Local Rule 7-1, Plaintiffs Marty Scott Fitzgerald,
Elizabeth Carley, Donald Savage, Howard White, Carl Olsen, Scott Bedard, Stephen Ciolino and
Mitchell Fields, individually and on behalf of a class of similarly situated persons and Defendants in all
actions consolidated into the above-captioned lead case, through their undersigned counsel, hereby agree
and stipulate as follows:

1. The Court’s October 9, 2019 Pre-Trial Order #1 consolidated the cases identified in Attachment
1 of the pretrial order “for the purpose of discovery and pretrial matters related to the issues regarding

the adoption, implementation, amendment, and appropriateness of [Medical Directive] 219 (in all its

1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00577-MMD-CLB Document 16 Filed 01/13/20 Page 2 of 5

iterations) and the treatment protocols established by the policy for inmates diagnosed with HCV.” [ECF
1]

2. An initial case conference was held in the lead case on October 21, 2019.

3. As a result of that conference, the Court ordered that Plaintiffs file an amended class action
complaint and motion to certify no later than the close of business on Monday, December 2, 2019. [ECF
2]

4. Pursuant to a stipulated extension as approved by the Court’s Order on November 26, 2019
(ECF 5], Plaintiffs filed an Amended Class Action Complaint [ECF 10] and Motion to Certify Class
[ECF 11] on December 9, 2019.

5. Due to the holidays and travel plans of several necessary parties, the Defendants require extra
time in which to respond to Plaintiffs’ Amended Class Action Complaint and Motion to Certify.

6. The parties therefore request that Defendants’ deadline to file the response to Plaintiffs’
Amended Class Action Complaint and Motion to Certify be extended to January 20, 2020.

7. The parties further stipulate and request that Plaintiffs’ deadline to file a Reply to Defendants’
Response to Motion to Certify be extended to February 19, 2020.

8. This request is not made for purposes of delay.

//1
///
//1
//1
//1
///
/fI
//1/
//1
///
//1
///

 
 

 

Case 3:19-cv-00577-MMD-CLB Document 16 Filed 01/13/20 Page 3 of5

IT IS SO STIPULATED.
Dated: January 13, 2020

McDONALD CARANO LLP
/s/ Adam Hosmer-Henner

Adam Hosmer-Henner, Esq. (NSBN 12779)

Philp Mannelly, Esq. (NSBN 14236)
Chelsea Latino, Esq. (NSBN 14227)
100 W. Liberty Street, Tenth Floor
Reno, NV 89501

(775) 788-2000
ahosmerhenner@mcedonaldcarano.com
pmannelly@mcdonaldcarano.com
clatino@medonaldcarano.com

Maggie McLetchie, Esq. (NSBN 10931)
Alina Shell, Esq. (NSBN 11711)
McCLETCHIE LAW

701 E. Bridger Ave., Suite 520

Las Vegas, NV 89101

(702) 728-5300
maggie@nvlitigation.com
alina@nvlitigation.com

Attorneys for Marty Scott Fitzgerald,

Elizabeth Carley, Donald Savage, Howard

White, Carl Olsen, Scott Bedard, Stephen
Ciolino and Mitchell Fields, individually

and on behalf of a class of similarly situated

persons

Dated: January 13, 2020

AARON D. FORD, Attorney General
/s/ Douglas R. Rands

Douglas R. Rands

100 N. Carson Street

Carson City, Nevada 89701

(775) 684-1150

drands@ag.nv.gov

D. Randall Gilmer

555 E. Washington St., Ste. 2600

Las Vegas, Nevada 89101

(702) 486-3774

drgilmer@ag.nv.gov

Attorneys for Defendants

ITIS SO ORDERED

”

 

(8. WAGISTRATE JUDGE

DATED l/ (5/ 20720

 

 
